TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 31, 2019



                                     NO. 03-19-00521-CV


                     Carmen Lizarraga d/b/a Carmen & Co., Appellant

                                               v.

   C. Sue Sharpe as Trustee of the Robert Dale Tindle Jr. Special Needs Trust, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 16, 2019. Having reviewed

the record, the Court holds that appellant has not prosecuted her appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.